Citation Nr: 0016946	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968, to include service in Vietnam.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

In a March 1988 rating decision, the RO established service 
connection for the veteran's PTSD and assigned a 10 percent 
evaluation.  The veteran filed for an increased evaluation in 
September 1997 and the RO assigned a 30 percent rating from 
September 9, 1997, date of receipt of the veteran's claim.  
The veteran appealed the rating.  

The Board notes that a VA examination report, dated in 
January 1998, makes reference to the veteran's prior 
treatment for PTSD at Evergreen Counseling Center.  In 
association with his substantive appeal, VA Form 9, dated in 
January 1999, the veteran submitted a report of treatment, 
dated in November 1998, and signed by 
S. Akers, M.S.W., and C. Smith, M.A.c.  Further, the record 
reflects that one day prior to a VA examination in March 
1999, Ms. Smith submitted a report, dated that same month.  
These reports indicate that the veteran was receiving weekly 
counseling; however, any weekly treatment reports are not 
contained in the claims folder.  The evidence also shows that 
the veteran is receiving Social Security benefits (although 
they appear to be based primarily on pulmonary disease), but 
no records from Social Security are on file.   

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should request any actual 
treatment records pertaining to the 
veteran from Ms. Smith and Mr. Akers.  
Also, Ms. Smith and Mr. Akers should be 
asked which of them actually sees the 
veteran weekly and how often the other 
sees him and under what circumstances.  
They should also identify any medical 
doctor or other clinician to whom they 
have referred the veteran for medication 
or other evaluations.  The veteran's 
records should be requested from anyone 
identified.  The veteran should be asked 
whether he has been treated at the 
Evergreen Counseling Center since 1995 
and, if so, his records should be 
obtained.  

2.  The veteran should be asked whether, 
to the best of his knowledge, his Social 
Security benefits are based to any extent 
on PTSD.  If he indicates that they are 
or that he does not know, the RO should 
contact the Social Security 
Administration for a copy of the 
veteran's medical records and any 
decision in his case.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any additional development is 
deemed warranted, it should be 
undertaken.  The claim should then be 
readjudicated and if the benefit sought 
remains denied, the veteran and his 
representative, should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

